Exhibit 10.56

 

 

July 28, 2008
 
Alice Norsworthy
679 Destacada Ave.
Coral Gables, FL 33156



Re: Employment Agreement



Dear Alice,
 
You and Universal City Development Partners, Ltd. d/b/a "Universal Orlando”
(hereinafter referred to as "UO" or the "Company") have agreed as follows:
 

1.     Definitions:



     UO includes any subsidiary, or affiliated company or any divisions thereof
now existing or formed at any time after the date of this Agreement; any
business entity which may merge into UO or with which UO may be merged or
consolidated; any business entity which may acquire all or a substantial portion
of the assets or good will of UO; or any business entity which may result from a
division or other reorganization of UO.



2.     Employment and Services:



a)     UO has employed you and you have agreed to perform your exclusive
services for UO upon the terms and conditions hereinafter set forth, and the UO
employee policies and procedures as communicated to you from time to time.

     

b)     You will perform such services as requested from time to time by the
Chairman and Chief Executive Officer, Universal Parks & Resorts (“UPR”), or his
duly authorized representative. Your employment as Executive Vice President,
Marketing & Sales, will commence on September 2, 2008, it being understood that
the Chairman and Chief Executive Officer, UPR, or his duly authorized officers
may assign you to render your services in different occupational areas within
Universal Orlando, in their sole discretion.



--------------------------------------------------------------------------------

3.     Results and Proceeds:     



     As your employer, UO shall own all rights in and to the results and
proceeds connected with or arising out of, directly and indirectly, your
services hereunder.



4.     Term; Renewal:



     a)     The term of this Agreement shall run three (3) years, commencing on
September 2, 2008 and continuing until September 1, 2011.

          

     b)     Option:     UO shall have the irrevocable option to renew the term
of this Agreement for a period of twenty four (24) months, commencing on
September 2, 2011 and continuing until September 1, 2013.



c)     In the event the Company exercises its right to renew your employment
under the option provided above, you shall be notified in writing not less than
sixty (60) days prior to the expiration date of the then current term. In the
event the Company does not elect to continue your employment at the expiration
of any term, no special severance consideration is provided. Rather, standard
Company practice (if any) shall apply.



     d)     You agree and acknowledge that UO has no obligation to renew this
Agreement or to continue your employment after expiration of the term hereunder,
and you expressly acknowledge that no promises or understandings to the contrary
have been made or reached.



5.     Compensation:



     a)     Basic Salary:     For all your services rendered under this
Agreement, UO shall pay you a salary at an annual rate of no less than
$400,000.00 or at such higher salary as may be determined by your performance
review and the Executive Vice President, Human Resources, Legal & Business
Affairs, Universal Parks & Resorts (“UPR”). Such higher salary shall
subsequently be deemed the annual rate, commencing on such date as the Executive
Vice President, Human Resources, Legal & Business Affairs, UPR may determine,
for purposes of this Agreement.



     b)     Such salary shall be payable in equal installments on UO's regular
paydays during the term, subject to the usual and required employee payroll
deductions and withholdings. UO is not obligated to actually utilize your
services, and in the event it elects not to do so, you shall continue to be
compensated under the terms and conditions of this Agreement unless mutually
agreed upon.



     c)     As a material inducement for you to accept UO’s employment offer and
forgo other employment opportunities, UO agrees to pay you a one-time sign on
bonus of $300,000, payable as follows: (i) $100,000 within ten (10) business
days after you begin working; (ii) $100,000 on or about January 1, 2009; and
(iii) $100,000 on or about your first anniversary of your employment with us. In
the event that you voluntarily terminate your employment with UO anytime on or
before September 2, 2009, you will be responsible for repaying the entire
sign-on bonus that you received to Universal Orlando within thirty (30) days of
such voluntary termination.



6.     Covenants:



     a)      You will not at any time during your employment by the Company or
the period of payment pursuant to Section 5 above be or become (i) interested or
engaged in any manner, directly or indirectly, either alone or with any person,
firm or corporation now existing or hereafter created, in any business which is
or may be competitive with the business of the Company and its affiliates, or
(ii) directly or indirectly a stockholder or officer, director, agent,
consultant or employee of, or in any manner associated with, or aid or abet, or
give information or financial assistance to, any such business. The provisions
of this paragraph will not be deemed to prohibit your purchase or ownership, as
a passive investment, of not more than five percent (5%) of the outstanding
capital stock of any corporation whose stock is publicly traded.



     b)      You will not during (i) the period of your employment by the
Company, (ii) the period of payment pursuant to Section 5 above, or (iii) the
period ending one (1) year after the later of the periods described in the
previous clauses (i) or (ii) induce or attempt to induce any employees,
consultants, contractors or representatives of the Company (or those of any of
its affiliates) to stop working for, contracting with or representing the
Company or any of its affiliates or to work for, contract with or represent any
of the Company’s (or its affiliates) competitors.



7.     Place and Condition of Employment:



     Your principal place of employment, unless otherwise specified, is the
Orlando office of Universal Orlando. However, it is understood that you may be
required to travel to other locations on behalf of Universal Orlando.



8.     Vacation:



     You shall be entitled to vacation with pay under the UO vacation plan.
However, as a material inducement to this agreement, you will be eligible to
receive fifteen (15) days of vacation in your first year of employment and each
year thereafter up to your 15th year whereafter your vacation allotment
increases to a maximum of twenty (20) days per year. After twenty (20) years of
service, your vacation increases and caps out at a maximum of twenty-five (25)
days per year. Any unused vacation in your first year of employment may not be
carried over to the following year. In subsequent years, any unused vacation
greater than 80 hours may not be "carried over" into another year without the
approval of your Department Head and the Human Resources Department.



9.     Termination:



     UO may terminate your services as follows:





a)      

The Company may terminate this Agreement for cause at any time without advance
notice. “Cause” will include, but not be limited to:




          


(i)

     



     your material failure to perform your duties;




          (ii) your material failure to comply with Company policies, including,
without limitation those set forth in the Universal Orlando Code of Conduct, the
Employee Confidentiality and Non-Disclosure Agreement, the Universal Orlando
E-Mail Policy, the Universal Orlando Internet and Computer On-Line Services
Policy and the Universal Orlando Discrimination and Sexual Harassment Policy, or





b)      

In the event you have suffered a permanent and total disability, which prevents
your performance of your full-time duties under this Agreement, but in no case,
shall such right be exercised until six (6) months from the date of the
commencement of such disablement.






10.     Benefits:



     During the term hereof and so long as you are not in breach of this
Agreement:



a)     UO shall reimburse you for your reasonable and necessary business
expenses in accordance with its then prevailing policy (which shall include
appropriate itemization and substantiation of expenses incurred).

          

b)     You shall be entitled to participate in the group insurance benefit
plans.

     

c)

     



You shall be entitled to participate in the UO 401(k) retirement program upon
terms and conditions as developed by UO.






d)      

You shall be entitled to participate in the UO Executive Incentive Plan (the
“Incentive Plan”) in accordance with the terms of the Incentive Plan, with a
target payout of $150,000.00 per fiscal year. However, no specific amount is
guaranteed. In the event UO has terminated this Agreement in accordance with
Section 9(a) above, you will have no right to receive compensation under the
Incentive Plan for any portion of the year in which your termination occurred.








e)      

You shall be eligible to participate in the Company sponsored Variable Deferred
Compensation Plan.






     You further expressly agree and acknowledge that after expiration of the
term hereunder you are entitled to no additional benefits not expressly set
forth herein, except as specifically provided under the benefit plan referred to
herein and those benefit plans in which you may subsequently become a
participant, and subject in all cases to the term and conditions of each such
plan.



11.     Assignment of Agreement:



     UO may assign this Agreement to any affiliate or successor in interest
without your prior consent. This Agreement is a personal services agreement and
may not be assigned by you.



12.     Compliance with Policies:

     

     Incorporated herein and made part of this Agreement are the Universal
Orlando Code of Conduct and the Company’s Discrimination and Sexual Harassment
Policy. Compliance with such Policies and Code of Conduct, and any amendments
thereto which you receive, such amendments to be consistent with the tenor of
the current Policies and Codes of Conduct and not in violation of public policy,
are conditions to your continued employment. Any material violation thereof
shall constitute a breach of this Agreement, and shall provide for termination
as set forth in Section 9 above.



     In addition to such Policies and Code of Conduct, also incorporated herein
and made a part of this Agreement is the Employee Confidentiality and
Non-Disclosure Agreement. In view of the fact that your position of service to
UO is a unique one of trust and confidence and, as a condition to your
employment by UO under this Agreement, you agree to sign and comply with each of
the provisions of such Employee Confidentiality and Non-Disclosure Agreement.



13.     Termination of All Previous Agreements:     



     All prior personal employment service agreements (whether written, oral or
implied) between us, if any, are terminated as of the commencement of the term
of this Agreement.



14.     Choice of Laws:



     This Agreement shall be covered by and construed and enforced in accordance
with and subject to the laws of the State of Florida. Any legal proceeding
brought by either party for enforcing any right or obligation under this
Agreement, or arising under any matter pertaining to this Agreement or the
services to be rendered hereunder, shall be submitted without jury before any
court of competent jurisdiction in the State of Florida. The parties hereto
expressly waive trial by jury.



15.     Entire Agreement; Modification; Severability:



     This Agreement sets forth the entire understanding between us; there are no
terms, conditions, representations, warranties or covenants other than those
contained herein. No term or provision of this Agreement may be amended, waived,
released, discharged or modified in any respect except in writing, signed by the
appropriate party(ies). No waiver of any breach or default shall constitute a
waiver of any other breach or default, whether of the same or any other term or
condition.



     The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.



Very truly yours,
 
UNIVERSAL ORLANDO
 
 
/s/ John R. Sprouls            
 
John R. Sprouls
Executive Vice President
Human Resources, Legal & Business Affairs, UPR
 
JRS:jal
 

AGREED:

 

/s/ Alice Norsworthy                    8/04/08

Alice Norsworthy                               Date